Citation Nr: 1813974	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  09-36 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right elbow disorder, to include bursitis 

2.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for a low back disorder.

4.  Entitlement to service connection for a foot disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to October 1978.

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2008 and April 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana. 

The Veteran testified at a hearing before the undersigned in April 2015; a transcript of that proceeding is of record.

The appeal was most recently before the Board in June 2015, when it was remanded for further development. 

In an interim May 2017 rating decision, service connection for a left elbow disability was granted.  Accordingly, that issue is no longer on appeal. 

A July 2016 rating decision denied service connection for hearing loss and tinnitus.  In August 2016, the Veteran submitted a notice of disagreement (NOD) specific to hearing loss, initiating an appeal in the matter.  He elected the decision review officer (DRO) process in lieu of the traditional appeals process.  An August 2016 letter from the RO advised him that the claim was assigned to a DRO for review, and a statement of the case (SOC) would be issued in the matter if it could not be resolved through the DRO process.  Inasmuch as the DRO has responded to the Veteran's NOD, and a SOC in response would be premature given the DRO process, a remand for issuance of a SOC is not necessary at this time.  See Manlincon v. West, 12 Vet. App. 238 (1999). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

There has not been substantial compliance with the June 2015 remand; another remand is required. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Right Elbow Disability

The June 2015 remand directed the RO to ask the Veteran whether he wishes to withdraw the issue from appellate consideration, and if not, to initiate development and adjudicatory actions involving the claim as a claim to reopen an October 2002 rating decision.  The Veteran did not respond to September 2015 and September 2016 correspondence from the RO.  The RO then readjudicated the claim on the merits, rather than as a claim to reopen.  On remand, the claim must be adjudicated as a claim to reopen. 

Acquired Psychiatric Disorder to include depression and PTSD

The prior remand directed the RO to take appropriate action to verify the Veteran's claimed PTSD stressors, and then obtain a medical opinion.
The Veteran identified three separate PTSD stressors from service, one of which (that he witnessed a fellow sailor stab someone) was noted to be corroborated by the Joint Services Research Center (JSRRC) in a March 2017 formal finding by the RO.  Two other claimed stressors could not be corroborated. 

The Veteran was afforded a VA examination in April 2017, but the opinion is inadequate.  The examiner found that the Veteran's symptoms did not meet the DSM-5 diagnostic criteria for PTSD, but diagnosed unspecified depressive disorder and ruled out unspecified schizophrenia spectrum and other psychotic disorder.  The examiner did not address diagnoses of Major depressive disorder with psychotic features, PTSD, and a generalized anxiety disorder noted in private treatment records from LSU.  On remand, an opinion is needed to address whether any psychiatric disorder diagnosed during the course of the appeal is related to his service. See McClain v. Nicholson, 21 Vet. App. 319 (2007).  

The April 2017 opinion is further inadequate because it did not consider the stressor that was specifically corroborated by the JSRRC.  The opinion on remand must consider that event. 

Low Back Disability

The April 2017 VA examination included a negative nexus opinion but appears to have been based on an inaccurate factual basis.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).  The examiner noted that the Veteran had a complaint of back pain after swimming activity and no reports of continuing back pain for his remaining time in service.  However, the Veteran's service treatment records (STRs) reflect he reported back pain after swimming in December 1974, and subsequently reported low back pain in August 1977 after playing basketball and in October 1977 he reported pain in his back muscle with muscle spasms.  

Foot Disability

The April 2017 VA examination yielded diagnoses of bilateral pes planus, bilateral plantar fasciitis, and bilateral arthritic conditions.  The examiner offered a negative nexus opinion as to the left foot only.  An addendum opinion is needed to address the right foot. 

Additionally, the Board notes that the June 2015 remand instructed the AOJ to readjudcate the Veteran's claims and issue a supplemental statement of the case (SSOC) if any benefit remained denied.  The AOJ issued a SSOC in May 2017, but did not address the issue of service connection for a foot disability even though pertinent evidence had been added to the record.  Since the issue is still on appeal and pertinent evidence has been added to the record, readjudcation of this issue must be accomplished on remand after the completed developments.  38 C.F.R. §§ 19.31, 19.38.

Records

The June 2015 remand also noted that at his April 2015 videoconference hearing, the Veteran identified receiving private treatment for his claimed disabilities at Charity Hospital, Sheraton Hospital, Louisiana State University (LSU) Medical Center, and the VA Medical Center in New Orleans.  The remand instructed the RO to obtain medical releases from the Veteran and obtain potentially relevant private medical records from these facilities.  A review of the record before the Board reflects that only the records from Charity Hospital and updated VA treatment records have been sought and obtained.  As the records from Sheraton Hospital and LSU Medical center are likely to contain information pertinent to the matters at hand these records must be sought on remand.  Updated VA treatment records should also be obtained.  See 38 C.F.R. § 3.159. See also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Develop and adjudicate the claim of whether new and material evidence has been submitted to reopen the claim of service connection for a right shoulder disability.

2. Obtain the names and addresses of all medical care providers who treated the Veteran for any claimed disability since service.  After securing the necessary releases, take all appropriate action to obtain these records, including records from Sheraton Hospital, and LSU Medical Center.  Additional VA treatment records since April 2017 should also be obtained.  

3. After completion of (2), the AOJ should arrange to obtain an addendum opinion (with examination only if deemed necessary by the provider) from the April 2017 VA PTSD examiner (or from another provider if the April 2017 examiner is unavailable).  The entire record, including this remand, must be reviewed by the examiner.  Based on the record, the examiner should provide an opinion to the following:

(a) Identify all psychiatric disorders diagnosed since March 2007, to include PTSD, depressive disorder, and general anxiety disorder.

(b) Is the Veteran's diagnosed PTSD (at any time during the appeal) related to his verified stressor of witnessing a fellow sailor stab someone?  . 

(c) For any psychiatric disability diagnosed other than PTSD during the period of the claim, is it at least as likely as not related to the Veteran's active duty service, to include as due to the Veteran's verified stressor event?

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data and/or medical literature, as appropriate. If an opinion cannot be provided, the examiner should indicate why.

4. After completion of (2), the AOJ should also arrange to obtain an addendum opinion (with examination only if deemed necessary by the provider) from the April 2017 VA Back examiner (or from another provider if the April 2017 examiner is unavailable).  The entire record, including this remand, must be reviewed by the examiner.  Based on the record, the examiner should provide an opinion to the following:

Is it at least as likely as not that any diagnosed low back disability manifested during service, or is otherwise related to service?

The examiner should consider and discuss as necessary (i) the three documented in-service complaints of back pain; (ii) September 2002 private treatment note noting reports of low back pain after a motor vehicle accident; and (iii) the May 2010 and June 2010 letters from a private provider opining that the Veteran's low back pain is related to treatment while in service.

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data and/or medical literature, as appropriate. If an opinion cannot be provided, the examiner should indicate why.

5. After completion of (2), the AOJ should arrange to obtain an addendum opinion (with examination only if deemed necessary by the provider) from the April 2017 VA Foot examiner (or from another provider if the April 2017 examiner is unavailable).  The entire record, including this remand, must be reviewed by the examiner.  Based on the record, the examiner should provide an opinion to the following:

(a) Identify all foot disorders diagnosed since November 2009.

(b) For each diagnosed foot disorder, is it at least as likely as not related to the Veteran's active duty service? 

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data and/or medical literature, as appropriate. If an opinion cannot be provided, the examiner should indicate why.

6. The AOJ should then review the record and re-adjudicate the claims.  If any benefit remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




